COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-267-CV
 
CITY
OF BURLESON, TEXAS                                                 APPELLANT
 
                                                   V.
 
ANDREA
CONZONERI‑KYLE                                                     APPELLEE
                                                                                                        
                                               ----------
            FROM
THE 153RD DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 




DELIVERED:  January 10, 2008




[1]See Tex. R. App. P. 47.4.